DETAILED ACTION
The communication dated 2/7/2022 has been entered and fully considered.
Claims 31-35 were canceled. Claims 1-2 were amended. Claims 1-30 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David B. Kagan, Reg. No. 33,406, on 2/8/2022.

The application has been amended as follows:
Claims 1-2 are to be amended.

Claim 1 is to be amended as:
“1.	(Currently amended) An apparatus for treating a microelectronic substrate, comprising
a) a housing configured to provide a processing chamber in which the microelectronic substrate is subjected to a treatment;
b) a rotatable and laterally translatable chuck disposed within the processing chamber, wherein the chuck comprises a first chuck portion and a second chuck portion, wherein the second chuck portion rotates independently of the first chuck portion around a central rotation axis, and wherein the second chuck portion holds the microelectronic substrate during at least a portion of the treatment;
c) a rotational mechanism interconnecting the first and second chuck portions;
d) a translation mechanism coupled to the chuck in a manner effective to translate the chuck along a pathway to traverse laterally within the process chamber to scan the microelectronic substrate through one or more treatment 
e) a rotational drive mechanism incorporated into the chuck in a manner effective to cause rotation of the second chuck portion relative to the first chuck portion, wherein said rotation occurs around the central rotation axis, wherein the rotational drive mechanism translates with the rotatable and translatable chuck as the chuck is translated through the processing chamber and wherein said rotational drive mechanism comprises:
i) a motor attached to the first chuck portion in a manner to provide a rotational drive axis that is radially offset from the central rotation axis;
ii) a drive gear that is housed inside the rotatable and translatable chuck, that is rotationally coupled to the motor, and that rotates about the rotational drive axis, and
iii) a ring gear attached to the second chuck portion, wherein the drive gear engages an inner periphery of the ring gear to rotatably drive the ring gear to impart rotation to the second chuck portion such that a rotation interface between the drive gear and the ring gear is shielded inside the rotatable and translatable chuck,
wherein the apparatus further comprises a nozzle that dispenses a treatment medium onto the substrate, the nozzle configured to be connected to a fluid supply comprising a pressurized and cooled fluid.”

Claim 2 is to be amended as:


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Obweger et al. U.S. Publication 2015/0187629 and Zhao et al. U.S. Publication 2008/0229811, the closest prior art, differ from the instant claims in failing to teach that the apparatus further comprises a nozzle that dispenses a treatment medium onto the substrate, the nozzle configured to be connected to a fluid supply comprising a pressurized and cooled fluid. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Obweger and Zhao as claimed.
Claims 2-30 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711